The United States of America.
Territory of Michigan towit — to the sheriff of the county of WAYNE IN SAID TERRITORY-
Whereas Henry J Hunt lately in our Supreme Court of the Territory of Michigan, Towit on the twentieth day of September one thousand Eight hundred and Fifteen towit at Detroit in said Territory, by the Consideration of our said Supreme Court, recovered judgment against William Macomb, upon an action of Debt, as well a certain debt of Ten thousand eight hundred and forty Two dollars, to be discharged and satisfied by the *515pay* of Five thousand four hundred and Twenty one dollars, with interest from the Twentieth day of July one thousand Eight hundred and fifteen, at the rate of Six percentum per annum until paid and satisfied, together, with the Costs of sd suit, amounting to Twenty dollars and fifty cents, which were adjudged to the said Henry, for his damages, costs and charges by the occasion of the detaining the said debt, whereof the said William is convicted as appears by the record thereof remaining in our said Court at Detroit;—Yet execution of said Judgment still remains to be made, as on the information of the said Henry, we have been given to understand — And because we are willing that those things, which in our said Court are rightly done and transacted, should be executed — we command you that by good and Lawful men of your County, you make known to the said William Macomb, that he be and appear before our Judges, at Detroit, on the third Monday of September Instant, to shew, if any thing he has or Knoweth to say for himself why the said Henry should not have execution for the debt and damages aforesaid, according to the form and effect of said recovery if it shall seem expedient for him so to do, and have you then there the names of them by whom you shall make known to him and this writ — Witness Augustus B. Woodward, presiding Judge of our said Supreme Court, the fourteenth day of September, one thousand Eight hundred and Eighteen Peter Audrain
[seal] Clk. S.C.T.M.